Name: Commission Regulation (EEC) No 3142/89 of 18 October 1989 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2848/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 89 Official Journal of the European Communities No L 303/9 COMMISSION REGULATION (EEC) No 3142/89 of 18 October 1989 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2848/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), Whereas Commission Regulation (EEC) No 2848/89 (3), fixes certain selling prices for beef and veal taken over by the intervention agencies before 1 April 1 989 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 June 1 989 ; Whereas the measures provided for in this regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2848/89, '1 April 1989' is hereby replaced by '1 June 1989'. Article 2 This Regulation shall enter into force on 23 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24 . (2) OJ No L 61 , 4. 3 . 1989, p. 43. O OJ No L 274, 23 . 9 . 1989, p. 9 .